Citation Nr: 0424724	
Decision Date: 09/08/04    Archive Date: 09/16/04

DOCKET NO.  04-05 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from November 1974 through 
November 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.

The veteran testified before the undersigned at a travel 
Board hearing in June 2004.  The transcript is associated 
with the claims folder.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The RO denied service connection for hearing loss in a 
January 1996 rating decision and properly notified the 
veteran, who did not initiate an appeal of this decision to 
the Board following a statement of the case issued by the RO 
in May 1996.

3.  Evidence received since the prior rating action is not 
cumulative of evidence previously of record and raises a 
reasonable possibility of substantiating the claim.

4.  There is competent evidence of a diagnosis of bilateral 
hearing loss. 

5.  The veteran alleges significant noise exposure during his 
two years as an aircraft mechanic for the United States Navy 
in the 1970's.  

6.  It is as likely as not that the veteran's current 
bilateral hearing loss was aggravated by his active service 
from November 1974 through November 1978.

CONCLUSIONS OF LAW

1.  The rating decision of January 1996 is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 
20.302, 20.1103 (2003).

2.  New and material evidence has been received since the 
January 1996 rating decision to reopen a claim for service 
connection for bilateral hearing loss.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2003).

3.  Service connection for bilateral hearing loss is 
established.  38 U.S.C.A. §§1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his/her claim, and expanded VA's duty to notify 
the claimant and his/her representative, if any concerning 
certain aspects of the claims development.  VA promulgated 
regulations that implement these statutory changes.  38 
C.F.R. §§ 3.102, 3.159, 3.326(a) (2003).

Review of the claims folder reveals compliance with both the 
notice and assistance requirements of the VCAA.  In a March 
2003 letter, the RO explained the requirements for 
establishing service connection, explained that it would 
obtain VA records, as well as records from private 
physicians, other agencies, or employment records, if the 
appellant provided sufficient information to request them.  
The RO has also properly pursued obtaining all evidence 
described by the appellant.  Given the favorable disposition 
of the claim, any defect in notice or assistance would not 
result in any prejudice to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  Accordingly, the Board 
finds that the duties of notice and assistance with respect 
to this claim have been met.

The Board notes that the new regulations redefine "new and 
material evidence" and clarify the types of assistance VA 
will provide to a claimant attempting to reopen a previously 
denied claim.  66 Fed. Reg. at 44, 630 (codified as amended 
at 38 C.F.R. §§ 3.156(a), 3.159(c)).  Those specific 
provisions are applicable only to claims filed on or after 
August 29, 2001.  66 Fed. Reg. At 45,620.  Because the 
appellant's claim was received in March 2003, the amended 
regulations apply.

New and Material Evidence 

The veteran submitted his original claim for service 
connection for hearing loss in July 1980.  The RO denied that 
claim in a September 1980 rating decision, finding that the 
veteran's hearing loss existed prior to service and there was 
no aggravation shown while in service.  Although the RO 
provided notice of the denial, the veteran did not initiate 
an appeal.  Therefore, the RO's decision of September 1980 is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.160(d), 20.200, 20.302, 20.1103 (2003).  

In December 1995 the veteran filed another claim for hearing 
loss.  The RO denied this claim a second time by a letter 
dated in January 1996 and informed the veteran that in order 
to reopen the claim the veteran must submit medical evidence 
to show that his hearing loss was incurred or aggravated by 
military service.  The veteran filed a notice of disagreement 
(NOD) to this letter in March 1996 and asked the RO to issue 
a statement of the case.  The RO issued a statement of the 
case (SOC) in May 1996 but the veteran failed to file a 
substantive appeal to the SOC.  Thus, the January 1996 claim 
also became final.

The veteran filed another claim for hearing loss in March 
2003.  The RO denied this claim for the third time by a 
rating decision dated in July 2003, finding that the veteran 
had failed to submit "new and material evidence" to reopen 
the claim.  The veteran filed an NOD in July 2003, a SOC was 
issued in February 2004, and an appeal was timely filed in 
February 2004.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. §  
5108.  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an un-established 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is "new 
and material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); 
but see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does 
not require the Secretary to consider the patently incredible 
to be credible").

Upon review of the record, the Board finds that evidence 
received since the prior rating actions is new and material.  
Specifically, the veteran's testimony during the June 2004 
Board hearing provides strong evidence of noise exposure 
while in service.  The veteran testified that he was exposed 
to significant noise exposure during the two years he worked 
as an aircraft mechanic for the United States Navy.  The 
veteran testified that he was continuously exposed to noisy 
jet aircraft.  He also testified that while he was given 
hearing protection, it did not work very well.  Finally, the 
veteran testified that he sought re-enlistment approximately 
18 months after he left service, but was denied re-enlistment 
due to his hearing loss.  Such evidence is new and material 
within the meaning of the VA regulations.  38 C.F.R. 
§3.156(a).  Therefore, the claim is reopened.  38 U.S.C.A. § 
5108.

Service Connection for Hearing Loss

As discussed above, the Board has reopened the claim for 
service connection for hearing loss.  The appeal must now be 
considered based on all the evidence of record.  The fact 
that the RO decided the veteran's claim upon a finding that 
the veteran had not presented new and material evidence to 
reopen the claim does not limit the scope of the Board's 
review of the matter on appeal.  Bernard, 4 Vet. App. at 392-
94.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  
Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).  

In this case, medical evidence shows a diagnosis of hearing 
loss for VA disability compensation purposes.  See 38 C.F.R. 
§ 3.385.  The evidence also suggests that the veteran's 
hearing loss was aggravated during service.  The veteran, an 
aircraft mechanic for the Navy, was exposed to a significant 
amount of jet aircraft noise while in service.  

Audiometric examination at the time of the veteran's 
induction in November 1974 showed puretone thresholds for the 
left ear as 10, 5, 0, 15, 45 and 40 for the 500, 1000, 2000, 
3000, 4000 and 6000 Hertz levels respectively and for the 
right ear 10, 5, 0, 15, 45 and 35 for the 500, 1000, 2000, 
3000, 4000 and 6000 Hertz levels respectively.  These results 
indicate hearing loss.  Audiometric examination at the time 
of the veteran's separation in November 1978 showed puretone 
thresholds for the left ear as 15, 5, 0, 45, 40 and 30 for 
the 500, 1000, 2000, 3000, 4000 and 6000 Hertz levels 
respectively and for the right ear 5, 5, 0, 25, 30 and 40 for 
the 500, 1000, 2000, 3000, 4000 and 6000 Hertz levels 
respectively.  These results also indicate hearing loss.  

As was stated earlier, the veteran sought re-enlistment 
approximately 18 months after he left service in November 
1978.  A June 1980 re-enlistment examination reported 
significant hearing loss at the 3000, 4000 and 6000 Hertz 
levels for both ears.  It showed puretone thresholds for the 
left ear as 15, 10, 5, 40, 50 and 45 for the 500, 1000, 2000, 
3000, 4000 and 6000 Hertz levels respectively and for the 
right ear 20, 10, 5, 40, 50 and 45 for the 500, 1000, 2000, 
3000, 4000 and 6000 Hertz levels respectively.  The examiner 
noted this severe level of hearing loss on the veteran's 
examination chart and the veteran was deemed "un-qualified" 
for military service based on his hearing loss.  In the past, 
the veteran's hearing loss did not disqualify him for 
military service.     

In adjudicating this claim, the Board has considered the 
doctrine of reasonable doubt.  As the Court has written:

	A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a veteran is 
entitled to the "benefit of the doubt" 
when there is an approximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "'degree of confidence our society 
thinks we should have in the correctness of a factual 
conclusion for a particular type of adjudication.'"  This 
burden "'reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants.'"  Id. (citations omitted).

As currently codified, the law defines the "benefit of the 
doubt" doctrine as:

	When, after consideration of all evidence 
and material of record in this case before 
the Department with respect to benefits 
under laws administered by the Secretary, 
there is an approximate balance of 
positive and negative evidence regarding 
the merits of an issue material to the 
determination in the matter, the benefit 
of the doubt in resolving each such issue 
shall be given to the claimant.

38 U.S.C.A. § 5107(b) (West 2002).

The U.S. Court of Appeals for Veterans Claims (Court) noted 
that under this standard, when the evidence supports the 
claim or is in relative equipoise, the appellant prevails.  
Where the "fair preponderance of the evidence" is against 
the claim, the appellant loses and the benefit of the doubt 
rule has no application.  Gilbert, 1 Vet. App. at 56.  "A 
properly supported and reasoned conclusion that a fair 
preponderance of the evidence is against the claim 
necessarily precludes the possibility of the evidence also 
being in an approximate balance."  Id. at 58.  The Court has 
further held that where there is "significant evidence in 
support of the appellant's claim," the Board must provide a 
"satisfactory explanation" as to why the evidence is not in 
equipoise.  Williams v. Brown, 4 Vet. App. 270, 273 (1993).

Given the testimony of the veteran regarding his exposure to 
noisy aircraft for two years while in service, and the 
disparity between the various hearing examinations conducted 
in 1974 and 1978 (indicating that his hearing loss had 
worsened) and the hearing examination conducted in 1980, it 
appears more likely than not that the veteran's hearing loss 
was aggravated by his military service.  Accordingly, the 
Board finds that the evidence supports service connection for 
bilateral hearing loss.  38 U.S.C.A. § 5107(b).  The rating 
of this disability should take into consideration the post-
service hearing difficulties.  


ORDER

As new and material evidence has been received, the claim for 
service connection for bilateral hearing loss is reopened.

Service connection for bilateral hearing loss on the basis of 
aggravation is granted, subject to the laws and regulations 
governing payment of monetary benefits.  


	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



